Title: Act respecting the Mint, [21 May] 1796
From: Madison, James
To: 


[21 May 1796]

   
   The Senate bill respecting the Mint was passed on 20 May and received by the House. It was referred the next day to a committee including JM, Swanwick, and Smith (New Hampshire) (JHRJournal of the House of Representatives of
          the United States (9 vols.; Washington, 1826)., 2:567, 569).


Mr. Madison, from the committee to whom was referred the bill from the senate respecting the mint, reported the bill, with an amendment limiting its duration to two years, and from thence to the end of the next session of congress.
